DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 5 July 2022 has been entered.
Claims 1-17 are currently pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-15, and human chondrocytes as the species of first and second cells in the reply filed on 5 July 2022 is acknowledged.  To facilitate compact prosecution, the species election requirement regarding the species of first population of transformed cells is hereby withdrawn.
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 July 2022.
Claims 1-15 are considered here.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers, in steps (2)-(6), to the first or second population of cells “in step (x)” where (x) is a prior step.  The use of the term “in” makes it unclear whether the population being referred to has been subject to the prior step or is merely used in the step.  For example, steps (2) and (3) recite “(2) filling the first and second populations in step (1) into a vial; (3) inactivating the first population in step (2)”.  It is unclear whether the inactivating step must occur after filling the first and second populations into a vial.  Moreover, the repeated use of the phrase in successive steps compounds the uncertainty regarding the scope of the claims (by giving rise to a large number of possible interpretations).  For purposes of applying prior art, the phrase “in step (x)” is construed broadly herein such that it refers to either the population used in the step or the population resulting from the step.  To the extent Applicant wishes to require that the population being referred to has been subjected to the prior step, the rejection can be overcome by amending to recite “the population resulting from step (x)” or the equivalent.
Claim 1 further recites, in step (6), “evaluating the effectiveness of the cell composition” and “it is determined that the cell composition is effective as a therapeutic agent”.  The term “the cell composition” lacks antecedent basis in the claim.  Claim 1 refers to several different cell-containing preparations and it is unclear which specific preparation is being referred to. 
Claim 12 recites “wherein the therapeutic agent is used for treatment of osteoarthritis”.  The above makes it unclear whether the claim is reciting an intended use of the agent or whether the claim requires a treatment step.  The rejection can be overcome by amending to expressly recite a therapeutic step (e.g., “wherein the method further comprises administering the therapeutic agent to treat osteoarthritis”).
Claim 15 recites “the mammalian cell” of claim 1.  Claim 1 recites “a first population of transformed mammalian cells” and a “a second population of untransformed mammalian cells”, and it is unclear whether “the mammalian cell” in claim 15 refers to the first and/or the second population.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Noh et al., Cytotherapy 12.3 (2010): 384-393 (cited in IDS of 15 March 2022) in view of Song et al., Tissue engineering 10.5-6 (2004): 665-672 (cited in IDS of 15 March 2022).
Regarding claims 1-3 and 15, Noh teaches a method comprising (i) preparing a first population of human cells transformed with a transforming growth factor beta (TGF-β1) and a second population of untransformed human chondrocytes; (ii) filling each of the first and second populations into a vial (the indefinite article “a” in the recitation “a vial” is construed herein as one or more since the claims use a ‘comprising’ transitional phrase and the specification does not provide a clear intent to limit the term to a single vial (rather, the specification describes use of “vials” in the corresponding step (Spec., [16])); see e.g., KCJ Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351 (Fed. Cir. 2000)); (iii) inactivating the first population via irradiation with x-rays to render the cells replication incompetent; and (iv) culturing the irradiated cells and measuring TGF-β1 production via ELISA (entire doc, including under Methods; Fig. 1; p. 387, under Cell irradiation study).  The irradiation of the cells was found to inhibit TGF-β1 production in a radiation dose-dependent manner (p. 390-91, under Cell irradiation study; Fig. 6).  
Regarding claim 7, the irradiation/inactivation step was performed after cryopreserving the cells/vial (Fig. 1).
Regarding claim 9, Noh teaches cryopreserving the cells, then irradiating the cells and testing the cells in vitro via culturing and measuring TGF-β1 production and such culturing/testing would necessarily require thawing of the cells.
Regarding claim 11, Noh teaches that the irradiated cells produced TGF-β1 for up to about 8 days after irradiation with peak production at about 4 days (Fig. 6B).  Thus, it would have been obvious to carry out the culturing for a time sufficient to measure peak production levels, e.g. for about 96 hours.
Regarding claim 12, the recitation “the therapeutic agent is used for treatment of osteoarthritis” can be construed as a statement of intended use which requires only that the therapeutic agent is suitable for such use (see MPEP 2111).  Noh teaches using the transformed and untransformed cells to make a mixed cell therapeutic agent useful for treating osteoarthritis (e.g., under Introduction).
Claims 1-3, 7, 9, 11, 12 and 15 differ from Noh in that: the method comprises evaluating effectiveness of the cell composition as a therapeutic agent based on the TGF-β concentration measured in the irradiated cells wherein, if an expression level of TGF-β is 0.65 ng/105 cells/24 hours or more it is determined to be effective.
Song teaches a method for regenerating cartilage by administering human cells that have been transformed with TGF-β1 and irradiated to render the cells nonviable (entire doc, including Abstract; Results).  Song teaches that the irradiation had a radiation dose-dependent inhibitory effect on TGF-β production, and that the efficacy of the cells in repairing cartilage also varied inversely with the radiation dose (under Results, including Figs. 1-3).  Song concludes that the variation in efficacy with radiation dose is due to cells exposed to lower radiation doses producing higher levels of TGF-β (p. 670, 1st ¶).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a cell therapeutic agent comprising irradiated cells transformed with TGF-β1 as taught by Noh wherein the step of culturing/testing the irradiated cells for TGF-β production is used for evaluating the therapeutic efficacy of the composition because the teachings of Song would have led one of ordinary skill in the art to modify the method of Noh to incorporate such a step with a reasonable expectation of success.  Both Noh and Song show that the production of TGF-β varies inversely with the radiation dose, and Song further teaches that the efficacy of the transformed cells in treating a cartilage defect also varies with radiation dose and that such variation is likely due to the effect of radiation dose on TGF-β production.  It would have thus been obvious to use the culturing/testing step of Noh to confirm that the irradiated cells produce TGF-β at a sufficient level.  One of ordinary skill would have had a reasonable expectation of success in using the culturing/testing in Noh for evaluating the therapeutic efficacy of the composition of Noh because Song teaches that therapeutic efficacy varies with the TGF-β production levels in a substantially similar method.  While Song uses a different type of transformed cells (fibroblasts) than those of Noh, one of ordinary skill would have expected the findings of Song to be applicable to the method of Noh with a reasonable expectation of success since the cells are irradiated to be nonviable and perform the substantially identical therapeutic function of producing TGF-β in both Song and Noh.
Regarding the particular threshold level of TGF-β production recited in the claims, Song teaches that therapeutic efficacy varies with the TGF-β production levels of the cells – i.e. that TGF-β production is a result-effective variable.  It would have thus been obvious for one of ordinary skill to find the workable or optimum range of TGF-β production that corresponds with acceptable efficacy. There is no evidence that the particular level recited in the claims would have been unexpected in view of the art.  Moreover, Noh measured levels ranging from about 0.1 to 0.9 ng/24 hr/105 cells (Fig. 6B), which overlaps with the claimed range, and thus one would have had a reasonable expectation of success in measuring the claimed range of TGF-β production.

Claims 4-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Noh in view of Song, as applied to claims 1-3, 7, 9, 11, 12 and 15, further in view of US20030185809 to Song et al. (the ‘809 Pub.) (cited in IDS of 22 June 2022).
  Claims 4-6, 8 and 10 differ from the combination of Noh in view of Song, as applied to claims 1-3, 7, 9, 11, 12 and 15, in that: the vial contains a cryoprotective solution (claim 4); the solution is DMSO (claim 5); the solution is 10% DMSO (claim 6); the freezing is performed at -20 to -196 C (claim 8); and the thawing is to leave the vial at 15-40 C for 1-90 mins. (claim 10).
The ‘809 Pub. teaches a therapeutic composition useful for treating osteoarthritis comprising a mixture of a first population of untransformed human cells (e.g., chondrocytes) with a second population of human cells (e.g., chondrocytes or fibroblasts) transformed with TGF-β ([0019]-[0040]; [0081]-[0102]; Examples).  Each of the cell populations can be cryopreserved, individually or mixed, in 10% DMSO in liquid nitrogen (i.e. at -196 °C) or any temperature between about −70° to about −196° C ([0068]; [0096]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Noh to prepare a cell therapeutic agent comprising irradiated cells transformed with TGF-β1 wherein the cells are cryopreserved in the manner taught by the ‘809 Pub. (e.g., 10% DMSO) because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Cryopreserving the transformed cells in the method of Noh as taught by the ‘809 Pub. would have led to predictable results with a reasonable expectation of success because the ‘809 Pub. teaches methods of making/using a substantially identical therapeutic composition as taught by Noh useful for the same therapeutic purpose.
Regarding claim 10, the ‘809 Pub. teaches that cryopreserved cells “may be thawed using known protocols. The duration of freezing and thawing may be carried out by any number of ways, so long as the viability and potency of the cells are optimized” ([0068]).  Thus, it would have been obvious to carry out the thawing in the method of the cited combination in any manner that yields cells suitable for the intended therapeutic purpose, including conditions of claim 10.  Moreover, it is noted that the claims do not expressly recite a thawing step but rather only that the cultivation is performed after thawing.  As such, the conditions in claim 10 are construed as limiting only with respect to any structure/effects implied by such conditions on the claimed method. There is no evidence that the conditions of claim 10 yield cells having any particular characteristics relative to other thawing procedures/conditions.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657